Citation Nr: 0941840	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  99-02 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to July 
1965 and from October 1965 to October 1968.

This appeal was initially before the Board of Veterans' 
Appeals (Board) in August 2000, at which time, the Board 
determined that new and material evidence had not been 
received to reopen a previously denied claim of entitlement 
to service connection for PTSD.  The Veteran appealed that 
determination to The United States Court of Appeals for 
Veterans Claims (Court), and in an April 2001 Order, the 
Court vacated the Board's August 2000 decision and remanded 
the claim to the Board.  In September 2001, the Board issued 
a another decision that once again determined that new and 
material evidence had not been submitted to reopen the 
Veteran's claim.  The Veteran also appealed that 
determination to the Court.  In a February 2003 Order, the 
Court vacated and remanded the Board's September 2001 
decision.  In July 2003, the Board remanded the claim to the 
RO for further development.

After completion of the additional development, the Board 
issued another decision, in June 2006 finding that new and 
material evidence had been received since the last final 
denial of the Veteran's claim, and thus reopened the claim of 
service connection for PTSD, but denied the claim on the 
merits.  The Veteran again appealed the case to the Court.  
In a September 2007 Order, the Court granted a Joint Motion 
filed by representatives of both parties, remanding that part 
of the Board's June 2006 decision that denied service 
connection for PTSD for compliance with the instructions 
contained in the Joint Motion.

Subsequent to the Court's September 2007 Order, the Veteran, 
via his attorney-representative (at that time) requested the 
opportunity to appear at a hearing before a Veteran's Law 
Judge.  A remand to provide for such a hearing was 
promulgated in January 2008, and in July 2008, a hearing was 
held via videoconference before the undersigned Acting 
Veterans Law Judge.  A transcript of the testimony is 
associated with the claims file.  

Subsequent to the hearing, and pursuant to the provisions set 
forth in the Joint Motion, the Board determined that 
additional development was necessary and remanded the matter 
back to the RO again in October 2008.  The additional 
development was completed and the case was returned to the 
Board.  


FINDING OF FACT

The weight of the competent and probative evidence of record 
establishes that the Veteran, more likely than not, does not 
have a diagnosis of PTSD that conforms with the Diagnostic 
and Statistical manual of Mental Disorders, Fourth Edition, 
The American Psychiatric Association (1994) (DSM-IV) as a 
result of a corroborated in-service stressor.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim:  1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

It would have been impossible for the RO to provide the 
appellant pre-adjudication in this case because the current 
laws and regulations governing VA's duties to notify and 
assist the Veteran in the development of his claim were not 
in effect at the time of the initial adjudication of this 
claim by the RO in June 1998.  

However, after the new law took effect on November 9, 2000, 
post-adjudicatory notice was provided to the Veteran in 
notice by letters dated in January 2004, May 2004, June 2006, 
and February 2008.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

The June 2006 and February 2008 notification letters advised 
the Veteran of the laws regarding degrees of disability and 
effective dates for any grant of service, in compliance with 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Moreover, the notices provided to the Veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  The 
Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

The Veteran seeks service connection for PTSD.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
the veteran's current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).  Under 38 C.F.R. § 
4.125(a), a diagnosis of a mental disorder, including PTSD, 
must conform to the criteria of Diagnostic and Statistical 
Manual for Mental Disorders.  38 C.F.R. § 4.125.

The Veteran has claimed as his stressor that he was exposed 
to combat and witnessed the death of a childhood friend, and 
that he witnessed the murder of a military policeman during 
service.  This incident concerning the death of a military 
policeman has been verified in the record.  Thus an inservice 
stressor may be conceded.  For the Veteran to prevail on the 
issue of service connection for PTSD, however, the evidence 
must show that he has a diagnosis of PTSD and that the PTSD 
is due to this verified stressor.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Veteran's service treatment records (STRs) do not reveal 
that he sought treatment for any mental problem, or that any 
mental disorder, to include PTSD, was identified.  A 
treatment record dated in May 1965 shows that he complained 
of an inability to sleep, and attributed this to overwork and 
having "a lot of worries on his mind."  No diagnosis or 
clinical impression was identified.  The report of a 
separation medical examination, conducted in May 1965, 
indicates that the Veteran's psychiatric status was 
clinically evaluated as normal, and does not indicate any 
history of mental problems or PTSD.  On a report of medical 
history prepared at that time, the Veteran denied having, or 
ever having had, frequent trouble sleeping, frequent or 
terrifying nightmares, loss of memory or amnesia, or nervous 
trouble of any sort.

The report of a service reenlistment examination, conducted 
in October 1965, and a report of medical history prepared in 
conjunction therewith, are similarly negative for findings 
denoting the presence of mental problems or PTSD.  In 
addition, the report of the service separation examination 
conducted in October 1968 shows that the Veteran's 
psychiatric status was clinically evaluated as normal, and 
does not identify the presence of any mental health 
complaints or problems, to include PTSD.  The report of 
medical history prepared in October 1968, in conjunction with 
his service separation, again shows that the Veteran 
specifically denied having, or ever having had, frequent 
trouble sleeping, frequent or terrifying nightmares, 
depression or excessive worry, loss of memory or amnesia, or 
nervous trouble of any sort.

The Veteran's DD Form 214, reflecting service from October 
1965 to October 1968, shows that his decorations and awards 
included the Vietnam Service Medal and the Vietnamese 
Campaign Medal.  It does not indicate that he was awarded 
either the Combat Infantryman Badge, the Purple Heart, or any 
other indicia of combat participation.  His military 
occupational specialty was radio relay and carrier.

Regardless of the lack of confirmed combat participation, the 
record reflects corroboration of one of the Veteran's 
reported in-service stressors.  As such, the key element in 
this case is whether the Veteran does, in fact, have PTSD as 
a result of the in-service stressor.  

Post-service evidence includes a Report of Accidental Injury, 
dated in November 1973, shows that the Veteran reported that 
he had been shot in the left leg and hand by an unknown 
gunman in August 1973.  He indicated that he was subsequently 
hospitalized from August 1973 to October 1973 for treatment 
of his injuries.

The report of a January 1974 VA general medical examination 
does not show that the Veteran cited the presence of mental 
problems or of symptoms that could be deemed representative 
of PTSD.  A summary of VA hospitalization at Bay Pines VA 
Medical Center (VAMC) from October 1974 to November 1974 
indicates that the Veteran was admitted for observation of 
various physical problems, including residuals of a gunshot 
wound to the abdomen some five months previously.  The 
summary does not indicate that he complained of mental 
problems, or that any such problems were discerned.

VA outpatient treatment records dated in 1975 and 1976 
indicate that the Veteran was accorded treatment for various 
problems that were, in January 1976, deemed to be 
psychosomatic in nature.

Private medical records from a County Mental Health Clinic 
dated in April 1978 show that the Veteran was hospitalized 
for treatment of "severe depression and nerves."  The 
hospitalization summary shows that he had been an inpatient 
for five days, that on admission "he put much emphasis on 
traumas he received while in military service in Viet Nam as 
possible causes for his problems."  A final diagnosis of 
depressive neurosis was rendered.  The Veteran reported that 
he was shot in the chest in 1973 and had suffered "bad 
nerves" since that time.  The summary notes that he was last 
seen in May 1978, at which time he was exhibiting depressive 
mood and affect, and that there was no evidence of any 
psychotic symptomatology.  In September 1978, the Veteran was 
again diagnosed as having depressive neurosis.

In a January 1979 statement, the Veteran's spouse averred 
that the Veteran was violent, and had been treated by VA for 
mental problems.  The transcript of an October 1979 RO 
hearing shows that the Veteran contended that his depressive 
neurosis began during service, and that it was, as his 
representative stated, the product of "the rigors of combat, 
of a combat environment...."  The Veteran testified that his 
duties during service included taking trash to the dump.  He 
drove a truck.  He was then reportedly sent to an infantry 
division.  He stated that he would talk to a man one day, and 
the next day he would be dead.

The Veteran was diagnosed as having PTSD on VA 
neuropsychiatric examination in April 1981.  The examiner, 
however, found that the Veteran was reacting to his "1974" 
gunshot wound, "rather than any injury he received during his 
service.  It is the time since his gunshot wound that his 
life has been significantly altered and for which he is 
unable to establish or maintain a job."

In September 1982, the Board denied the Veteran's claim for 
service connection for a psychiatric disability, including 
PTSD because the Veteran's PTSD diagnosis was based on a 
stressor that occurred post service.  The Board found that 
the evidence did not support a conclusion that the veteran 
had PTSD that was associated with service.

In a statement received by VA in December 1985, the Veteran 
stated that he was with the 25th Infantry Division in Vietnam 
from November 1967 to November 1968, with "7 months combat 
time."

In a statement received by VA in December 1985, the Veteran 
reported that he had served in Vietnam from December 1967 to 
December 1968, and that he had been experiencing nightmares, 
flashbacks, a nervous condition, memory loss, blackouts, 
guilty feelings, and auditory hallucinations since December 
1968.  He gave the name of a close friend he said was killed 
in action and said there were fifty others, whose names he 
could not remember.

A VA hospitalization summary from Tuskegee VAMC shows that 
the Veteran was an inpatient from September 1985 to December 
1985 and was diagnosed as having PTSD, delayed type.  It 
notes that he had nightmares and flashbacks of the Vietnam 
War, and "relived in Vietnam."  The Veteran did not describe 
any in-service stressors.

The report of an August 1991 VA general medical examination 
in connection with other claims shows that the Veteran cited 
experiencing nightmares, flashbacks, agitation, and stress as 
a result of his Vietnam service.  No psychiatric diagnosis 
was given.

Since the Board's September 1982 denial of service connection 
for a psychiatric disability, the Veteran had attempted to 
reopen his claim of service connection for a psychiatric 
disorder (to include PTSD) numerous times.  In each case, his 
claim was denied because new and material evidence had not 
been received to reopen the previously denied claim.  In July 
1997, the veteran again sought to reopen his claim.  He 
reported treatment at four VA medical centers: Tuskegee; 
Washington, D.C.; Bay Pines, Florida; and West Palm Beach, 
Florida.  The RO requested treatment records from all four.

The Washington VAMC sent outpatient treatment notes dated 
from August to November 1995.  These records show that the 
Veteran was referred for psychiatric counseling and that he 
met with a counselor on two occasions.  He missed all further 
scheduled appointments and did not respond to letters sent to 
him.  In August 1995, psychological testing revealed results 
typical in those seen with PTSD.  The Veteran was discharged 
from the program.

Outpatient records from West Palm Beach dated in November 
1996 reflect that the Veteran had been living with his 
brother, but he was now in need of shelter and sought 
inpatient hospitalization for a lengthy stay.  He was advised 
that West Palm Beach did not have an appropriate inpatient 
program, and he was told which hospitals did.  He was offered 
assistance with housing, which he declined.  He was assessed 
to be manipulative and looking for housing by way of long-
term hospitalization.  No diagnosis was given.

Bay Pines VAMC forwarded records from a July 1997 
hospitalization and subsequent outpatient treatment.  The 
medical center indicated that it had no records pre-dating 
the July 1997 hospitalization.  The Veteran came to the 
medical center in July 1997 seeking hospitalization and 
complaining of visual and auditory hallucinations.  He said 
he needed to be in the hospital because of increasing 
nightmares, flashbacks, and voices telling him to hurt 
himself and others.  The initial impression was PTSD, 
moderate exacerbation.  He was admitted to clarify the 
diagnosis, assess his potential for violence, stabilize him 
on medication, and assist with placement.  During his 
hospitalization, he underwent an evaluation to assess the 
appropriateness of placing him in the stress treatment 
program.  The examiner noted that the Veteran reported having 
been involved in combat operations and witnessing the deaths 
of several comrades by enemy fire.  The Veteran reported 
being particularly stressed by the death of a childhood 
friend, that he said he witnessed.  The examiner noted that 
casualty records showed that the individual named had died 
before the veteran was in Vietnam.  It was determined that he 
was not a candidate for the stress treatment program and that 
referral to a substance abuse treatment program would be 
beneficial.  The discharge summary noted that the veteran 
complained of insomnia and nightmares repeatedly during his 
hospitalization, but the night staff observed him to sleep 
through the night.  It was likewise reported that the Veteran 
had approached a social worker and a medical student, asking 
them what symptoms would make him eligible for a diagnosis of 
PTSD.  The summary noted that the Veteran was "apparently not 
telling the truth about his combat experiences."  On 
discharge, the diagnoses were substance dependence and 
malingering.  The Veteran was reluctant to accept discharge.  
He returned to the hospital less than an hour later seeking 
readmission.  He was advised to follow up with outpatient 
counseling as instructed.

In February 1999, the Veteran's wife reported that she was 
afraid of the Veteran after his return from Vietnam because 
he was violent.  In his February 1999 substantive appeal, the 
Veteran also stated that he was entitled to service 
connection for PTSD due to "Vietnam exposure."

Subsequent to the various remands since the 1997 claim to 
reopen, additional attempts were made to obtain outstanding 
VA treatment records from various VA facilities.  All known 
and available records have been associated with the claims 
file, and none of these records provides a sound basis for 
finding a current diagnosis for PTSD based on a corroborated 
in-service stressor.  

In support of the Veteran's claim, a private psychologist 
noted in a July 2004 letter to the Veteran's representative 
at that time that he had reviewed the Veteran's claims file 
and that in his opinion, the Veteran has PTSD directly 
relatable to his service in Vietnam.  Specifically, it was 
noted that the Veteran had reported that he participated in 
combat as a radio operator and that his job was a life 
threatening situation.  

The Veteran was also evaluated by a psychiatrist on a fee 
basis for VA in October 2005.  This evidence weighs against 
the Veteran's claim.  That examiner indicated that she had 
reviewed the medical records and the claims file.  The 
Veteran's psychiatric history was documented.  The stressor 
concerning the death of the military policeman was noted.  
The examiner pointed out that the Veteran has never related 
this stressor before even though he has years of letters and 
interviews regarding his psychiatric complaints and he had 
not mentioned it during any previous medical treatment.  The 
Veteran's military history was noted.  The examiner concluded 
that the Veteran did not meet the DSM-IV criteria for PTSD, 
and diagnosed, rule out alcohol and drug dependence.  With 
regard to the stressor of the murder of a military policeman, 
after reviewing the entire record, the examiner did not feel 
that this evidence had any pertinence to this case.

In January 2006, the same psychologist who offered a 
statement in July 2004 reported in a letter to the Veteran's 
then-representative that he had re-reviewed the record, 
including the October 2005 VA examination; and again 
expressed the opinion, in favor of the Veteran's claim, that 
the murder of the military policeman was a contributing cause 
of the Veteran's PTSD.  The private psychologist believed 
that the Veteran's drug use and alcoholism had either masked 
the symptoms of PTSD or misled some of the practitioners who 
had seen him in consultation into belieiving it was his sole 
diagnosis.  The psychologist also relied on the Veteran's 
wife's statements regarding her husband's behavior.  The 
psychologist found her statements persuasive because they 
described a "classic picture of a man tormented by what he 
saw and did in Vietnam..."  Additionally, the private 
psychologist felt that the VA opinion from 2005 was a poor 
one because it relied too much on the inconsistencies of the 
Veteran's reported history.  

In a June 2006 decision, the Board denied the Veteran's claim 
of service connection for PTSD because it found the VA 
opinion from 2005 more probative than the private 
psychologist's opinion.  The Veteran appealed that 
determination to the Court, and in a September 2007 Joint 
Motion, the parties determined that the portion of the 
Board's June 2006 decision denying service connection for 
PTSD lacked adequate reasons and bases for its decision.  In 
a September 2007 Court Order, the portion of the June 2006 
decision denying service connection for PTSD was vacated and 
remanded pursuant to the instructions in the Joint Motion.  

In an October 2008 remand, the Board noted that the firm 
diagnoses of PTSD as related to the Veteran's service 
experiences which are contained in the record were rendered 
by a private psychologist, who was apparently retained by the 
Veteran for the purposes of supporting his VA claim.  
Although his VA treatment reports contain diagnoses of PTSD, 
careful review of the records reveals that the initial 
diagnosis of PTSD, rendered in April 1981, was predicated 
upon a post-service stressor event, that is, a gunshot wound 
sustained by the veteran in 1974.  Additionally, the Veteran 
carries psychiatric diagnoses of alcohol dependence and 
depression.

In essence, the Board remanded the matter again in October 
2008 because the various medical opinions of record were not 
in agreement as to whether the Veteran actually had PTSD, and 
if so, whether his corroborated stressor was actually the 
cause of his PTSD, as contended by the Veteran.  Pursuant to 
the October 2008 Board remanded, the Veteran was reexamined 
by VA, particularly given the fact that the initial diagnosis 
of PTSD, rendered in April 1981, was predicated upon a post-
service stressor event, a gunshot wound sustained by the 
Veteran; and, the fact that the Veteran has experienced 
multiple non-service related stressor events during his post-
service life, to include a serious car accident in March 
1972, several workplace injuries; and he has been 
incarcerated for criminal actions upon at least several 
occasions. 

The Veteran presented for the most recent VA examination in 
May 2009.  The examiner reviewed the Veteran's claims file 
and noted that the Veteran had been treated for alcohol 
dependence and PTSD at his local VAMC and Vet Center, but 
that he was not currently being treated for a mental 
disorder.  The examiner listed all of the Veteran's reported 
symptoms, such as recurrent and intrusive thoughts, 
distressing dreams, avoidance, detachment, estrangement from 
others, irritability, outbursts of anger, stress and 
depression, for example.  The examiner also noted the 
following stressors:  death of military policeman in 1966; 
serious auto accident in 1972, and gunshot wound sustained in 
1974.  Significantly, the examiner indicated that the Veteran 
did not meet the DSM-IV criteria for a diagnosis of PTSD.  
The Axis I diagnosis was alcohol abuse, continuous; cannabis 
abuse, continuous; malingering.  Axis II diagnosis was 
personality disorder NOS (antisocial & borderline traits).  
The examiner opined that the preponderance of the records 
reviewed did not support a diagnosis of PTSD.  The examiner 
further indicated that there was evidence that the Veteran's 
allegations were more compensation driven than anything else.  
In support of this opinion, the examiner pointed to the 
evidence showing that the Veteran had solicited information 
from healthcare providers as to what symptoms were necessary 
to warrant a diagnosis of PTSD and his history had varied as 
to possible necessary stressors which could precipitate PTSD 
over time.  The examiner further noted that the Veteran's 
presentation has been vague and evasive; he has had problems 
with substance abuse, instability in interpersonal 
relationships and participation in criminal activities, which 
are indicative of a personality disorder.  The examiner found 
that those facts served to obscure the underlying diagnoses.  
The examiner felt that some of the Veteran's complaints were 
associated with PTSD; however, the examiner believed that the 
Veteran was exaggerating in order to receive compensation.  

In sum, the weight of the medical evidence of record does not 
support a diagnosis of PTSD based on a corroborated in-
service stressor.  The 1981 PTSD diagnosis is clearly based 
on a post-service stressor.  Since that time, any diagnosis 
of PTSD has been questionable, and two VA examiners, who had 
the advantage of being able to view the entire medical 
history via the claims file, both opined that the Veteran did 
not have a diagnosis of PTSD.  Rather, the VA examiner in May 
2009 opined that the Veteran's pattern of behavior more 
closely resembled that of a personality disorder, rather than 
PTSD, and pointed to several inconsistencies in the claims 
file to support his opinion.  Similarly, both VA examiners in 
2005 and in 2009 believed that the Veteran was knowingly 
exaggerating his symptoms in an effort to gain compensation.  

The veteran is certainly competent to testify as to symptoms 
such as depression, anger, irritability, and the like, which 
are non-medical in nature, however, as a lay person, he is 
not competent to offer an opinion on whether he has a 
diagnosis of PTSD as a result of an in-service stressor, one 
that conforms to DSM-IV, as this is a matter clearly 
requiring medical expertise.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  Although the Veteran is 
certainly competent to state that he is depressed, and even 
perhaps competent to opine that his depression is related to 
service, this case is complicated by the fact that the 
Veteran's credibility has been attacked.  Thus, while the 
Veteran's statements regarding his observable symptoms may 
not be disregarded simply because he does not have a medical 
degree; his credibility in this case does render them less 
probative.  

According to the private psychologist, however, the Veteran's 
inconsistencies can be accounted for.  That is, the private 
psychologist believes that the Veteran has a diagnosis of 
PTSD, yet, his alcohol and substance abuse masked his PTSD 
diagnosis, and caused him to provide inconsistent medical 
histories throughout the years.  In other words, the private 
psychologist is insisting that the Vetetan's alcohol and 
substance abuse contributed to the cause of the Veteran's 
inconsistent reports of medical history and as such, the 
inconsistencies should be considered part of the disease 
process.  

Additionally, the psychologist feels that the Veteran has 
"classic" PTSD symptoms, and relies on the Veteran's 
statements, as well as other lay statements to support this 
opinion.  Ironically, this is one of the very reasons that 
the two VA examiners (2005 and 2009) found the Veteran's 
self-reported history to be more fabrication than truth.  The 
May 2009 examiner in particular specifically stated that 
there was evidence that the Veteran's allegations were more 
compensation driven than anything else.  In support of this 
opinion, the examiner pointed to the evidence showing that 
the Veteran had solicited information from healthcare 
providers as to what symptoms were necessary to warrant a 
diagnosis of PTSD and his history had varied as to possible 
necessary stressors which could precipitate PTSD over time.  

Although the private psychologist is certainly justified in 
opining that the Veteran's substance abuse and alcohol abuse 
could lead to inconsistencies in the record, it does not 
discount or excuse the possibility of malingering or 
exaggerating to gain compensation.  In short, the 
psychologist's opinion is outweighed by two VA doctors who 
relied on a total disability picture to support their 
opinions, and provided a complete rationale in support of 
their opinions.  Moreover, the VA doctors offered an 
alternate diagnosis based on the facts in this case, that of 
a personality disorder.  Although the psychologist's opinion 
is acknowledged, it is based on no more than the Veteran's 
reported "classic symptoms" of PTSD and the statements of 
the Veteran's wife; and although competent, these reports are 
outweighed by the other medical evidence of record because of 
a lack of credibility.  There is simply not enough credible 
and probative evidence in this case to support a diagnosis of 
PTSD based on a corroborated in-service stressor.  

The preponderance of the evidence is against the claim of 
service connection for PTSD; there is no doubt to be 
resolved; and service connection for PTSD is not warranted.  
38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


ORDER

Service connection for PTSD is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


